DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 2, the antiglare layer comprising a matrix resin and a plurality of microparticles dispersed in the resin, in the reply filed on 1/10/2022 is acknowledged.
Claims 2-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the antiglare film of example 5, does not reasonably provide enablement for all antiglare films with the haze range, standard deviation of luminance distribution range and transmission image clarity range as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Here, (A) the breadth of the claims is very large since any materials may be used to make the antiglare film. (B) The nature of the invention is to antiglare films. (C) The state of the prior art is that it is known to design haze and transmission image clarity of an antiglare film and that sparkle is something to be controlled but the prior art does not teach a standard deviation of luminance distribution of the display measurement as claimed. (D) The level of one of ordinary skill in the art is to someone with experience working with optical film for displays, specifically antiglare films. (E) The level of .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, for standard deviation of luminance distribution of the display measurement, it is not clear how display is defined or how the measurement would be effected by different types of displays, and if the property is required for all displays or for just a single possible display.
Claims 4 and 5 are rejected for depending on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okano (JP 2009-036818 A).
Okano discloses an antiglare film comprising resin and particles ([0001], [0005], [0021], and [0063]-[0064]) where the refractive index difference between the particles and resin is preferably 0.001 to 0.05 ([0063]) and the particles are microparticles contained in the resin in an amount of 1 to 60 parts by mass particles to 100 parts by mass resin ([0054]). The haze value of the antiglare film is 57 to 90% ([0033]) and the transmission image sharpness at an optical comb width of 0.5 mm is 5 to 60% ([0036]). 
Okano does not specifically disclose the standard deviation of luminance distribution of the display measurement. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Okano discloses an antiglare film with the same claimed haze and transmission image clarity values made of particles in a resin with the same claimed refractive index difference between the particles and matrix so that the antiglare film in Okano is the same as the claimed invention (see instant Specification Tables 1 and 2 where if the haze and transmission image clarity values are in the claimed range, the standard deviation of luminance distribution of the display measurement is also within the claimed range and even when just the haze is in the claimed range, the standard deviation of luminance distribution of the display measurement is within the claimed range). Thus, the standard .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano.
Okano discloses the particles are microparticles contained in the resin in an amount of 1 to 60 parts by mass particles to 100 parts by mass resin ([0054]) which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Claims 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi et al. (US Pub. 2010/0246011 A1).
Regarding claims 1 and 5, Ohishi discloses a resin layer which includes transparent resin fine particles (antiglare layer) which balances anti-glare function, high contrast, color reproducibility, and anti-glittering and has a haze value of 40 to 60% and an transmitted image clarity as an optical comb width of 0.5 mm of 5 to 35% (abstract). Specifically regarding claim 5, the amount of particles is 1 to 20 parts by mass to 100 parts by mass resin which overlaps the claimed range.
Ohishi does not specifically disclose the standard deviation of luminance distribution of the display measurement. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Ohishi discloses an antiglare film with the same 
In the alternative to the extent the standard deviation of luminance distribution of the display measurement is not expected, Ohishi discloses that anti-glittering is a desired property ([0013]) where anti-glittering is controlled by haze and amount of particles ([0028] and [0036]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the haze value and amount of particles in the layer could be increased or decreased to achieve a desired level of anti-glittering including an amount which would result in a value in the claimed range for the standard deviation of luminance distribution of the display measurement (see instant Specification, [0010] which discloses that the standard deviation of luminance distribution of the display property is a way to quantitatively evaluate sparkle where sparkle and glitter are considered to describe the same phenomenon).
Regarding claim 4, Ohishi does not specifically disclose the refractive difference between the resin and particles but does disclose that the refractive index difference between the two components should not be too big as to effect total light transmittance ([0025]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the refractive index difference between the particles and 
In the alternative, claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi as applied to claim 1 above, and further in view of Hamamoto et al. (US Pub. 2009/0086326 A1).
Ohishi discloses the antiglare film of claim 1 as discussed above. Ohishi does not specifically disclose the refractive difference between the resin and particles.
Hamamoto discloses an antiglare hard-coated film containing particles in a resin (abstract and [0041]). The difference in the refractive index between the particles and resin should be 0.05 or less ([0058]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the refractive index difference between the particles and resin in Ohishi to be 0.05 or less as taught in Hamamoto so that light scattering will not be too strong, images may be clearly displayed, and display contrast is not reduced (Hamamoto, [0058]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 4 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of copending Application No. 16/618,530 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ranges for haze, the standard deviation of luminance distribution of the display, and transmission image clarity in Application ‘530 while not being identical to the instantly claimed ranges overlap with the instantly claimed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of copending Application No. 16/621,531 in view of Ohishi et al. (US Pub. 2010/0246011 A). Application ‘531 claims the same anti-glare as the instantly claimed invention with overlapping ranges for transmission image clarity and the standard deviation of luminance distribution of the display but does not claim the haze value for the film. Ohishi discloses a layer comprising resin and particles with anti-glare function that has a haze of 40 to 60% (abstract). It would have been obvious to one of ordinary skill in the art that the haze of the antiglare film in Application ‘531 to have the haze taught in Ohishi which overlaps the instantly claimed haze so that desired anti-glare and anti-glittering effects are achieved (Ohishi, [0028]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783